[Cite as In re Adoption of L.L.L., 2018-Ohio-4556.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            PREBLE COUNTY




IN THE ADOPTIONS OF:                                  :

                       L.L.L and A.R.L.               :   CASE NO. CA2018-07-008

                                                      :          OPINION
                                                                 11/13/2018
                                                      :

                                                      :



              APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                              PROBATE DIVISION
                               Case No. 20174025



Susan M. Deaton, 9729 Ariadne Trail, Centerville, Ohio 45458, for plaintiff-appellant

Joshua A. Liles, 202 East Central Avenue, Miamisburg, Ohio 45342, for defendant-appellee



        HENDRICKSON, J.

        {¶ 1} Appellant, the biological father of two children, appeals a decision of the Preble

County Court of Common Pleas, Probate Division, finding his consent was not required for

the adoption of the children by their stepfather.

        {¶ 2} Appellant and the children's mother divorced in February 2012. The mother

was named residential and custodial parent of the couple's two children. Visitations with

appellant were to be supervised and scheduled between the parties. According to the

mother, appellant only attended seven of fourteen requested visitations, was late to some of
                                                                        Preble CA2018-07-008

those visits, and did not seem very interested in visiting with his children. The mother

stopped scheduling visitations and left initiating visits up to appellant. Both appellant and the

mother agree that appellant has not had any contact with the children since January 2014.

       {¶ 3} The mother remarried in July 2015.           In November 2017, the children's

stepfather filed petitions to adopt the children. The petitions alleged that appellant's consent

was not required because he had failed to have contact with the children in the year

preceding the petition.

       {¶ 4} At a hearing on the consent issue, appellant admitted he has not had contact

with the children for several years, but claimed it was not his choice. He testified that he

visited the children within a few months of the divorce, but after there were some problems,

he was told that any further communication would need to come through the parties' lawyers

and he was not allowed back on the mother's property. He claims that he attempted to send

cards and letters and attempted to contact the mother through family and friends. He also

claims he looked for the mother on social media. Appellant admitted that he has never filed

any type of motions for contempt or to modify parenting as a means to visit with the children.

       {¶ 5} The mother and stepfather both testified that there has been no contact in any

manner from appellant, including no phone calls, letters or cards, no contact through social

media, nor has appellant attempted contact through family or friends. The mother testified

that she lived at the same address from 2011 until 2016 and that she has worked in the same

job since the time visitation ended.

       {¶ 6} The trial court determined that appellant's consent to the adoption was not

required because he had failed without justifiable cause to provide more than de minimus

contact with the children for at least one year immediately preceding filing of the adoption

petition. Appellant now appeals the court's decision, raising three assignments of error for

our review.
                                               -2-
                                                                      Preble CA2018-07-008

       {¶ 7} Assignment of Error No. 1:

       {¶ 8} THE PROBATE COURT ERRED BY CONTINUING THE CONSENT HEARING

WITHOUT FATHER'S ATTORNEY PRESENT.

       {¶ 9} Assignment of Error No. 2:

       {¶ 10} THE PROBATE COURT ERRED BY FINDING THAT APPELLEE HAD MET

THEIR [sic] BURDEN OF PROOF BY CLEAR AND CONVINCING EVIDENCE.

       {¶ 11} Assignment of Error No. 3:

       {¶ 12} THE PROBATE COURT ERRED BY FINDING THAT FATHER HAD NO

JUSTIFIABLE CAUSE FOR FAILING TO SEE HIS CHILDREN FOR ONE YEAR

IMMEDIATELY PRECEEDING THE ADOPTION PETITION.

       {¶ 13} In his first assignment of error, appellant contends that his due process rights

were violated when the court held the consent hearing without his attorney present. He

argues "[t]he moment Father stated that he was supposed to have counsel present and that

he did not know where his attorney was, his situation demanded that the probate court

immediately stop the hearing."

       {¶ 14} However, a review of the record does not support appellant's factual

allegations. The record does not contain any type of a notice of appearance by an attorney

on behalf of appellant. At the start of the hearing, the court discussed the procedure and

purpose of the hearing with appellant, who appeared pro se. The court also discussed

possible resolutions to the case, including the parties agreeing to various scenarios.

Referring to the mother and stepfather, appellant mentioned that he would not mind talking to

"their lawyer" but did not mention anything regarding hiring an attorney of his own, nor did he

request a continuance to have his attorney present or to obtain an attorney or express any

concern over proceeding pro se. After further discussion with the court, appellant determined

that he could not consent to the adoption under any terms and indicated that he wanted to
                                              -3-
                                                                        Preble CA2018-07-008

have a hearing on the issue.

        {¶ 15} The mother and stepfather each testified, and appellant was able to ask

questions on cross-examination. Appellant then testified and discussed the lack of contact

with the children and his reasons for the failure to visit.        On cross-examination, the

stepfather's attorney asked appellant if he had ever filed a contempt of court action or a

request to modify the parenting agreement or any other type of action in order to visit with his

children. Appellant initially interrupted the question by stating, "I have spoken to two lawyers.

One of which * * *" when the court instructed him to wait until the question was completed.

After the question was completed, appellant responded, "I'm supposed to be having an

attorney present at this time. I don't know where my attorney is. But, yes, I have hired an

attorney for Contempt of Court charges against [Mother]." The stepfather's attorney then

asked if anything had been filed "right now" and appellant responded that he did not believe

so. Again, at no point did appellant ask to continue the hearing, nor did he express concern

that he was unable to proceed without an attorney. Given the factual circumstances, we find

nothing in the situation required the trial court to stop the hearing and grant a continuance.

        {¶ 16} Moreover, appellant's due process rights were not violated. The parent-child

relationship is a constitutionally protected liberty interest to which due process applies. In re

A.N.B., 12th Dist. Preble No. CA2012-12-017, 2013-Ohio-2055, ¶ 15. Due process requires

notice and an opportunity to be heard and to participate in the hearing in a meaningful

manner. Id. at ¶ 15-16. As discussed above, the court discussed the nature of the hearing

and the issues to be decided with appellant; in particular the court explained it would be

deciding whether consent to the adoption was required, whether appellant had contact with

the children in the year preceding the petition, and whether there was justification for any

failure to visit.

        {¶ 17} Appellant was then able to participate in the hearing and cross-examined both
                                               -4-
                                                                          Preble CA2018-07-008

the mother and stepfather. He was also allowed to testify on his own behalf. Accordingly,

because he was given notice and an opportunity to be heard in a meaningful manner, his due

process rights were not violated. Appellant's first assignment of error is overruled.

       {¶ 18} In his second and third assignments of error, appellant challenges the trial

court's determination that the stepfather met his burden to establish that appellant did not

have justifiable cause for the failure to contact the children in the year preceding the adoption

petition.

       {¶ 19} The right of natural parents to the care and custody of their child is one of the

most precious and fundamental in law. In re Adoption of: A.N.L., 12th Dist. Preble Nos.

CA2004-11-131 and CA2005-04-046, 2005-Ohio-4239. See also Santosky v. Kramer, 455

U.S. 745, 753, 102 S.Ct. 1388, 1394 (1982). Because adoption terminates these rights, Ohio

law requires parental consent to an adoption unless a specific statutory exemption exists. In

re Caudill, 4th Dist. Jackson No. 05CA4, 2005-Ohio-3927; R.C. 3107.06.

       {¶ 20} An exemption to parental consent exists if a court finds by clear and

convincing evidence that in the year preceding the adoption petition, the parent failed without

justifiable cause to have more than de minimis contact with the child. R.C. 3107.07(A).

Stepfather, as the petitioner in this case, has the burden of proving these elements by clear

and convincing evidence. In re Adoption of Holcomb, 18 Ohio St.3d 361 (1985), paragraph

four of the syllabus.

       {¶ 21} Appellant first argues that the only testimony this court can review is the

testimony of stepfather and appellant because the mother was not sworn in. He further

argues that the burden of clear and convincing evidence could not be met with the testimony

of the two remaining opposing parties.

       {¶ 22} The rules of evidence require that "[b]efore testifying, every witness shall be

required to declare that the witness will testify truthfully, by oath or affirmation administered in
                                                -5-
                                                                        Preble CA2018-07-008

a form calculated to awaken the witness' conscience and impress the witness' mind with the

duty to do so." Evid.R. 603. "The oath or affirmation is a prerequisite to the testimony of a

witness and a trial court errs by relying on unsworn testimony in reaching its decision." In re

E.C., 3d Dist. Defiance No. 4-15-08, 2015-Ohio-4807, ¶ 6; Allstate Ins. Co. v. Rule, 64 Ohio

St.2d 67, 69 (1980).

       {¶ 23} Although appellant claims that the mother was not sworn in, the record reveals

otherwise. At the start of the hearing, the court discussed the fact that all three persons

present would be testifying and stated "So, just to get it over with I'll have all three of you

raise your right hands. Do all of you solemnly swear or affirm that the testimony you are

about to give will be the truth, the whole truth, and nothing but the truth, so help you God?"

The transcript of the hearing indicates affirmative answers from both the stepfather and

appellant, but is silent with regard to mother.

       {¶ 24} However, the transcriber's certificate states that the transcript was transcribed

from a record taken from a digital recording of the hearing. The fact that the mother's

affirmative answer was not apparent on the recording does not negate the other facts

surrounding the swearing-in process that indicate the mother was sworn in. In fact, directly

after the swearing-in by the court, the stepfather's attorney called mother to the stand and the

court stated, "Okay, [mother], you've been sworn. Just go ahead and have a seat there * * *."

Given these facts, we find no merit to appellant's argument that mother's testimony cannot

be considered because she was not sworn in.

       {¶ 25} Appellant further argues that the evidence does not clearly and convincingly

support a finding that he did not have justifiable cause for the failure to contact his children.

"Even if a parent has completely failed to communicate with his children during the statutory

period, his consent to adoption will still be required if there exists justifiable cause for the

failure." In re Adoption of M.G.B.-E., Slip Opinion No. 2018-Ohio-1787, ¶ 38-39. The burden
                                               -6-
                                                                       Preble CA2018-07-008

of proving a lack of justifiable cause remains on the petitioner in the adoption proceeding. Id.

at 39. A noncustodial parent typically has justifiable cause for failing to communicate when

the custodial parent significantly interferes with or significantly discourages communication.

Id.

       {¶ 26} Appellant argues that the court erred in finding there was not justifiable cause

for his failure to visit with the children because the evidence was not clear and convincing,

because he was unable to visit the children without trespassing onto private property and

because he was unable to contact the mother.

       {¶ 27} As mentioned above, appellant does not dispute that he has not had contact

with the children since 2014. He testified that in 2014, the last time he attempted to see the

children, the police were called and he was told not to come back to the residence in the

future. He claims that this effectively "trespassed him" from the residence and he could not

have possibly attempted to see his children by visiting them at their home because the

mother would not allow it.

       {¶ 28} However, the fact that mother told appellant not to come back to her residence

did not foreclose all opportunities for appellant's contact with his children. Appellant could

have filed a motion for visitation and requested that the court order some other method of

visitation which could work under the parties' circumstances. Appellant could have attempted

phone calls, cards, or other types of communication with the children. Instead, appellant did

nothing, in any manner, to restore contact with the children until the adoption petition was

filed nearly four years later.

       {¶ 29} Appellant claims he did not know where mother lived or that she had remarried

and also that he attempted contact through other parties, including mother's parents.

However, the court found that appellant did not attempt to contact the mother or children,

even though the mother resided in the same house until 2016 and still works for the same
                                              -7-
                                                                     Preble CA2018-07-008

employer. Because the trial judge is in the best position to view the witnesses and to

observe the demeanor, gestures and voice inflection during testimony, issues of credibility

are for the trier of fact to resolve. In re Adoption of A.M.L., 12th Dist. Warren No. CA2015-

01-004, 2015-Ohio-2224, ¶ 11. Accordingly, we find no error in the court's determination in

this matter. Accordingly, appellant's second and third assignments of error are overruled.

      {¶ 30} Judgment affirmed.


      S. POWELL, P.J., and PIPER, J., concur.




                                             -8-